Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 1 of 9 PageID #: 1289




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

     CAREDX, INC.,

     and
                                                         C.A. No. 19-cv-567-CFC-CJB
     THE BOARD OF TRUSTEES OF THE                        (Consolidated)
     LELAND STANFORD JUNIOR
     UNIVERSITY,                                         JURY TRIAL DEMANDED

                          Plaintiffs,

                v.

     NATERA, INC.,

                          Defendant.


                       CAREDX’S ANSWER AND AFFIRMATIVE DEFENSES

           CareDx, Inc. (“CareDx”), by and through its counsel, submits this Answer to the January

 13, 2020 Complaint (“the Natera Complaint”) filed by Natera, Inc. (“Natera”) in C.A. No. 20-cv-

 38-CFC-CJB,1 and demands a trial by jury.

                                        NATURE OF THE ACTION2

           1.        CareDx expressly denies “infringing Natera’s patent” and that any of its activities

 constitute “infringement of Natera’s patented technology.” CareDx lacks information sufficient

 to form a belief as to the truth of the remainder of the allegations in Paragraph 1 of the Natera

 Complaint and therefore denies them.


 1
   Under the Court’s February 4, 2020 Order (D.I. 49), Case No. 20-cv-00038-CFC-CJB was
 consolidated with Case No. 19-cv-00567-CFC-CJB, with both cases using the consolidated
 caption used above.
 2
  For the Court’s convenience, CareDx generally utilizes the same headings Natera used in the
 Natera Complaint. In so doing, CareDx does not admit that the headings are accurate, and
 CareDx reserves the right to contest any statements or characterizations contained in them.
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 2 of 9 PageID #: 1290



        2.      Paragraph 2 contains statements of opinion to which no response is required.     To

 the extent Paragraph 2 contains any factual allegations, CareDx denies them.

        3.      Paragraph 3 contains statements of opinion to which no response is required.     To

 the extent Paragraph 3 contains any factual allegations, CareDx denies them.

        4.      Paragraph 4 contains statements of opinion to which no response is required.     To

 the extent Paragraph 4 contains any factual allegations, CareDx denies them.

        5.      CareDx admits that U.S. Patent No. 10,526,658 (the “’658 patent”) states on its face

 that it is assigned to Natera, expressly denies that it infringes the ’658 patent, and denies the

 remainder of the allegations in Paragraph 5 of the Natera Complaint.

        6.      CareDx admits that the “’658 patent” on its face is assigned to Natera, and that the

 ’658 patent issued on January 7, 2020.   CareDx lacks information sufficient to form a belief as to

 the truth of the remainder of the allegations in Paragraph 6 of the Natera Complaint and therefore

 denies them.

        7.      CareDx admits that Natera purports to seek monetary damages and injunctive relief

 but denies that it has any legal basis for doing so, and further denies that the ’658 patent is

 “valuable.”

                                          THE PARTIES

        8.      CareDx admits that Natera is a Delaware corporation with its principal place of

 business at 201 Industrial Road, Suite 410, San Carlos, California 94070.

        9.      CareDx admits that it is a Delaware corporation with its principal place of business

 at 3260 Bayshore Boulevard, Brisbane, California 94005.




                                                 2
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 3 of 9 PageID #: 1291



                                  JURISDICTION AND VENUE

         10.    CareDx admits that Natera has filed a civil action for patent infringement that arises

 under the patent laws of the United States, but denies that Natera had a legitimate basis for doing

 so.

         11.    CareDx admits that this Court has subject matter jurisdiction over Natera’s suit.

         12.    CareDx admits that it is subject to this Court’s personal jurisdiction.

         13.    CareDx admits that it is subject to this Court’s personal jurisdiction and that it offers

 AlloSure for sale throughout the United States.       CareDx denies that it has infringed Natera’s

 patent in this District or anywhere else.

         14.    CareDx admits that venue is proper in this district and that it is incorporated in this

 district.

                                   FACTUAL BACKGROUND

                                  Natera’s History of Innovation

         15.    Paragraph 15 contains statements of opinion to which no response is required.        To

 the extent Paragraph 15 contains any factual allegations, CareDx denies them.

         16.    Paragraph 16 contains statements of opinion to which no response is required.        To

 the extent Paragraph 16 contains any factual allegations, CareDx denies them.

         17.    CareDx admits that Natera launched Prospera in 2019, and that Prospera is a

 cfDNA diagnostic test for evaluating organ transplant health.             CareDx contends that the

 remainder of Paragraph 17 contains statements of opinion to which no response is required.          To

 the extent Paragraph 17 contains any additional factual allegations, CareDx denies them.

         18.    Paragraph 18 contains statements of opinion to which no response is required.        To

 the extent Paragraph 18 contains any factual allegations, CareDx denies them.


                                                   3
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 4 of 9 PageID #: 1292



        19.      CareDx admits that Medicare issued a draft Local Coverage Determination

 (“LCD”) for Prospera in March 2019, and avers that the LCD speaks for itself.          CareDx denies

 interfering in Natera’s commercialization efforts in any way.       CareDx avers that the remainder

 of Paragraph 19 contains statements of opinion to which no response is required.        To the extent

 Paragraph 19 contains any additional statements of fact, CareDx denies them.

        20.      CareDx lacks information sufficient to form a belief as to the truth of the allegations

 in Paragraph 20 of the Natera Complaint and therefore denies them.

                                                CareDx

        21.      Admitted.

        22.      Admitted.

        23.      CareDx denies the allegations contained in Paragraph 23 of the Natera Complaint,

 and further expressly denies infringement.

                                           The ’658 Patent

        24.      CareDx does not dispute that the ’658 patent issued on January 7, 2020, is titled

 “Methods for Simultaneous Amplification of Target Loci,” and that Natera has correctly identified

 the alleged inventors named on the face of the ’658 patent. CareDx admits that USPTO records

 list Natera as the assignee of the ’658 patent. CareDx denies that the ’658 patent is directed to

 an invention.   CareDx lacks information sufficient to form a belief as to the truth of the allegations

 in Paragraph 24 of the Natera Complaint and therefore denies them

        25.      CareDx does not deny that Natera has accurately reproduced the text of Claim 1 of

 the ’658 patent in paragraph 25 of the Natera Complaint.

        26.      CareDx denies that the alleged invention of the ’658 patent is novel, inventive, or

 worthy of patent protection in any way.      CareDx avers that Natera’s allegations regarding what

 the claims of the ’658 patent are directed to is a legal conclusion to which no response is required.
                                                     4
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 5 of 9 PageID #: 1293



 To the extent Exhibit F has been properly incorporated by reference, as to the allegations regarding

 Dr. Quackenbush’s background, CareDx lacks information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.   With respect to Dr. Quackenbush’s statements

 regarding the ultimate question of patent eligibility, they amount to legal conclusions to which no

 response is required, and CareDx denies that the alleged invention of the ’658 patent is novel,

 inventive, or worthy of patent protection in any way.       To the extent there are any remaining

 factual allegations in paragraph 26 or Exhibit F, CareDx denies them.

   [Response to “CareDx’s Infringing Acts” Heading] CareDx denies that it has committed
                                    any infringing acts

        27.     Paragraph 27 contains no factual allegations; accordingly no response is required.

        28.     CareDx denies the allegations contained in Paragraph 28 of the Natera Complaint.

        29.     CareDx denies the allegations contained in Paragraph 29 of the Natera Complaint.

        30.     Admitted.

        31.     CareDx admits that the journal article referenced in paragraph 31 was published in

 2016 and that it is referenced on CareDx’s website.        CareDx denies that this journal article

 provides a complete description of the operation of CareDx’s AlloSure test and methodology as it

 pertains to Natera’s infringement allegations.

        32.     CareDx denies that CareDx’s AlloSure test infringes any claim of the ’658 patent.

 To the extent Natera’s reference to “Prospera” in Paragraph 32 can be understood to be a reference

 to CareDx’s AlloSure product, CareDx denies that AlloSure operates in the manner Natera has set

 forth in Paragraph 32, and specifically denies that in AlloSure “the preamplified material is divided

 into multiple aliquots and further amplified using 48 limited complexity multiplexes with 1 to 11

 targets per reaction.” That AlloSure does not operate in this manner is reflected in documents it

 has produced in this litigation.   See, e.g., CAREDXNA00004885- CAREDXNA00004907.

                                                   5
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 6 of 9 PageID #: 1294



        33.     CareDx denies infringement of the ’658 patent, denies that Exhibit D is evidence

 of or exemplary of infringement, and lacks information sufficient to form a belief as to the truth

 of the remaining allegations in Paragraph 33 of the Natera Complaint and therefore denies them.

        34.     CareDx denies that it has made use of any technology patented by Natera, including

 the subject matter described and claimed in the ’658 patent, and denies that Natera is entitled to

 any of the forms of relief enumerated in paragraph 34 of the Natera Complaint.      To the extent

 Paragraph 34 contains any additional allegations, CareDx lacks information sufficient to form a

 belief as to their truth and therefore denies them.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,526,658

        35.     CareDx responds to each factual allegation incorporated by reference into

 Paragraph 35 in the manner set forth above with respect to each corresponding factual allegation.

        36.     CareDx denies that it infringes the ’658 patent under any theory of infringement,

 and denies that it needs authorization from Natera in order to market and sell AlloSure.   CareDx

 denies that Exhibit D is evidence of or exemplary of infringement.    To the extent there are any

 remaining allegations in paragraph 36 of the Complaint, CareDx lacks information sufficient to

 form a belief as to the truth of them and therefore denies them.

        37.     CareDx denies that the allegations within Exhibit D constitute allegations within

 the meaning of the Federal Rules of Civil Procedure and that any response is required. To the

 extent a response is required, CareDx denies infringement and—as is established by documents

 CareDx has produced in this litigation such as CAREDXNA00004885- CAREDXNA00004907—

 denies that AlloSure operates in the manner alleged.

                            RESPONSE TO PRAYER FOR RELIEF

        CareDx denies that Natera is entitled to a judgment of infringement, an injunction,

 damages, or any relief whatsoever.
                                                   6
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 7 of 9 PageID #: 1295



                                     AFFIRMATIVE DEFENSES

         CareDx hereby sets forth defenses to the Natera Complaint in order to place Natera on

 notice regarding applicable defenses. By listing any matter as a defense herein, CareDx does not

 assume the burden of proving any matter upon which Natera, or any other party, bears the burden

 of proof under applicable law.

                            FIRST DEFENSE – NON-INFRINGEMENT

         1.       CareDx has not infringed, and is not infringing, any valid claim of the ’658 patent,

 either literally or under the doctrine of equivalents.   CareDx’s non-infringement is established by

 documents       already   produced     in   this   litigation,   such   as   CAREDXNA00004885-

 CAREDXNA00004907.

                                SECOND DEFENSE – INVALIDITY

         2.       The asserted claims of the ’658 patent are invalid for failing to comply with one or

 more of the requirements for patentability under, including but not limited to, 35 U.S.C. §§ 101,

 103, 112, and the judicial doctrine of obviousness-type double patenting.

                           THIRD DEFENSE – PROSECUTION LACHES

         3.       Natera’s ’658 patent infringement claims are barred under the doctrine of

 prosecution laches.

                                FOURTH DEFENSE – 35 U.S.C. § 287

         4.       Natera’s ’658 patent infringement claims and Prayer for Relief are limited by 35

 U.S.C. § 287.

                       FIFTH DEFENSE – ADEQUATE REMEDY AT LAW

         5.       Natera has an adequate remedy at law and the alleged injury to Natera is not

 immediate or irreparable.      Accordingly, Natera is not entitled to injunctive relief even if it were

 able to establish liability.
                                                    7
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 8 of 9 PageID #: 1296




                        SIXTH DEFENSE – NO EXCEPTIONAL CASE

        6.       CareDx has not engaged in any conduct that would make this an exceptional case

 or that would entitle Natera to an award of attorneys’ fees.

         SEVENTH AFFIRMATIVE DEFENSE – FAILURE TO STATE A CLAIM

        7.      Natera’s Complaint fails to state a claim upon which relief may be granted.




                                                  8
Case 1:19-cv-00567-CFC-CJB Document 69 Filed 03/04/20 Page 9 of 9 PageID #: 1297



  Dated: March 4, 2020                 Respectfully submitted,


                                       FARNAN LLP


                                       /s/ Brian E. Farnan
                                       Brian E. Farnan (Bar No. 4089)
                                       Michael J. Farnan (Bar No. 5165)
                                       919 N. Market Street, 12th Floor
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 777-0300
                                       Facsimile: (302) 777-0301
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Edward R. Reines (admitted pro hac vice)
                                       Derek C. Walter (admitted pro hac vice)
                                       WEIL, GOTSHAL &MANGES LLP
                                       201 Redwood Shores Parkway
                                       Redwood Shores, CA 94065
                                       (650) 802-3000
                                       edward.reines@weil.com
                                       derek.walter@weil.com

                                       Stephen P. Bosco (admitted pro hac vice)
                                       WEIL, GOTSHAL &MANGES LLP
                                       2001 M St., NW
                                       Washington, DC 20036
                                       (202) 682-7000
                                       stephen.bosco@weil.com

                                       Attorneys for Plaintiffs
